Exhibit PLEDGE AND SECURITY AGREEMENT This Pledge and Security Agreement (this "Agreement") is made effective as of , 2009 ("Effective Date"), by and between Kai Patterson, an individual ("Pledgor"), and John Thomas Financial, Inc., a New York corporation ("JTF"), in its capacity as representative of the Investors, as hereinafter defined. RECITALS: A.The Pledgor is the Chief Executive Officer and a principal stockholder of Amber Ready, Inc., a Nevada corporation (the “Company”). B.The Company is desirous of concluding a private offering of its secured three year convertible promissory notes (the “Convertible Notes”) to a number of “accredited investors” (the “Investors”), as such term is defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended. C.To induce the Investors to purchase the Convertible Notes, the Pledgor has agreed to guarantee the attainment by the Company of a certain Target, as hereinafter defined, pursuant to a guarantee of even date herewith (the “Guarantee”) and to grant a security interest in the Pledged Securities, as hereinafter defined, to secure the attainment of the Target. D.It is a condition precedent to the effectiveness of the Investors’ subscriptions for Convertible Notes that this Agreement shall have been executed and delivered by Pledgor and shall be in full force and effect; and E.Pledgor has determined that Pledgor's execution, delivery and performance of this Agreement may reasonably be expected to provide substantial benefit to Pledgor, directly or indirectly, and to be in the best interests of Pledgor. NOW, THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is acknowledged by the parties, the parties hereto agree as follows: ARTICLE I. SECURITY INTEREST AND PLEDGE Section
